Citation Nr: 1008070	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August and December 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The VA audiological examination conducted in July 2007 
revealed a Level II hearing impairment in the right ear and a 
Level VIII hearing impairment in the left ear, with 
controlled speech discrimination of 90 percent in the right 
ear and 85 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.7, 4.85, 4.87, Tables VI, VII, Diagnostic 
Code 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in December 
2006, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the December 2006 letter 
apprised the Veteran of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the 
RO issued that December 2006 VCAA notice letter prior to 
adjudicating his claim in August 2007, the preferred 
sequence, so there was no timing error in the provision of 
that VCAA notice.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and VA treatment records - including the report of a VA 
audiological examination regarding the nature and etiology of 
his bilateral hearing loss.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4) (VA must obtain an examination and nexus 
opinion when necessary to fairly decide a claim).

Thus, as there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.
Increased Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

In rating service-connected hearing loss, disability ratings 
are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

In August 2007, the RO granted entitlement to service 
connection for bilateral hearing loss and assigned an initial 
10 percent disability rating, effective October 16, 2006, the 
date of receipt of the Veteran's claim.

The Veteran had a VA audiology examination in July 2007.  
His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
45
60
LEFT
75
85
85
85
85

The average puretone threshold was 48 in the right ear and 85 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 85 
percent in the left ear.  

During the July 2007 VA audiological examination, the Veteran 
reported that his situation of greatest difficulty was using 
the telephone and noisy listening environments. That was a 
description of the effect of his disability on his daily 
activities.  38 C.F.R. § 4.10.  See also Martinak v. 
Nicholson, No. 05-1195 (U. S. Vet. App. August 23, 2007).

The Veteran's right ear puretone thresholds do not meet the 
standard for an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86(a) or (b).  Applying the results of 
the July 2007 examination to Table VI of the VA regulations 
yields a Roman numeral value of II in the right ear.  

The Veteran's left ear puretone threshold at each of the four 
specified frequencies meets the standard for an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86(a).  
Applying the results of the July 2007 examination to Table VI 
and VIa of the VA regulations yields Roman numeral values of 
IV and VIII respectively.  So as to his left ear, a Roman 
numeral value of VIII is applicable.  See 38 C.F.R. § 
4.86(a).  

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying these values to Table VII, 
the Board finds that the Veteran's bilateral hearing loss 
warrants a 10 percent disability evaluation, and not more.

The Board has also considered whether a higher rating might 
be warranted for any period of time during the pendency of 
this appeal, but the evidence of record does not establish 
that his hearing loss has met the requirements for a 
disability rating higher than 10 percent since October 16, 
2006, the effective date of service connection.  Fenderson, 
12 Vet. App. at 119; Hart, 21 Vet. App. at 505.  

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  That is, as there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest the Veteran is not adequately 
compensated by the regular rating schedule, the Board finds 
no reason to refer this case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

The claim for an initial disability rating higher than 10 
percent for bilateral hearing loss is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The report of the Veteran's July 2007 VA examination provides 
a diagnosis of tinnitus.  So there is medical evidence of 
this claimed condition.  However, the report of this 
examination is silent as the whether there is a nexus between 
the Veteran's currently diagnosed tinnitus and his military 
service. See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran asserts that he was exposed to excessive noise 
while in service and he attributes his tinnitus to that in-
service acoustic trauma.  See, e.g., his representative's 
February 2010 Informal Hearing Presentation.  And, the Board 
sees the Veteran's service personnel records indicate his 
military occupational specialty (MOS) was field artillery.  
So there is credible evidence he sustained the type of 
acoustic trauma claimed in service.  However, as mentioned, 
there is no medical evidence of record regarding this 
asserted relationship.

Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

The Board also observes that the Veteran receives VA 
treatment for this condition, and there may be outstanding 
records of his VA care.  Under the law, VA must obtain these 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any 
outstanding VA treatment records and 
associate them with the Veteran's claims 
file.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA medical examination 
in order to determine the nature and 
etiology of his asserted tinnitus.  The 
entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for the asserted disorder, the examiner is 
requested to render an opinion as to 
whether the Veteran has tinnitus, and 
whether it is etiologically related to his 
period of active service, to include in-
service acoustic trauma.

If the examiner determines that the 
Veteran does not have tinnitus, but that 
his asserted symptoms are attributed to a 
separate disorder, it should be determined 
whether the separate disorder is 
etiologically related to the Veteran's 
period of active service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  The 
examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


